MR. JUSTICE ADAIR
specially concurring.
I entertain serious doubt as to the correctness of the procedure adopted in presenting to this court the question of the validity of Chapter 181, Montana Session Laws of 1959, at pages 381, 382, in an original proceeding here initiated seeking to restrain the collection of taxes alleged to have been irregularly assessed, levied or demanded. See R.C.M. 1947, §§ 84-4504 and 84-4505. However, in the instant ease the respondent State Board of Equalization failed and omitted to argue the question of the correctness of the procedure employed, hence, I shall not pursue such issue further than to direct attention to the specific provisions of sections 84-4501, 84-4502 and 84-4503, R.C.M. 1947.
The Constitution of Montana, Article XII, § 3, specifically requires that “the annual net proceeds of all mines and mining claims shall be taxed as provided by law.” Emphasis supplied.
The phrase “the average net proceeds from such mine” appearing both in the title and in section 1 of Chapter 181, Montana Session Laws of 1959, contemplates a far different tax than a tax on “the annual net proceeds of all mines and mining claims” provided for and permitted by section 3, of Article XII, of our Constitution.
An “average net proceeds” tax is not an “annual net proceeds” tax.
The Thirty-Sixth Legislative Assembly of the State of Montana (1959) Avas Avholly AAÚthout authority or power to substitute an “average net proceeds” tax for the “annual net proceeds” tax as was attempted in the enactment of Chapter 181, Laws of 1959.
The Constitution of Montana, Article III, § 29, declares:
“The provisions of this constitution are mandatory and pro*144Mbitory, unless by express words they are declared to be otherwise. ’ ’
By virtue of the foregoing provisions of Montana’s Constitution, the State Board of Equalization was without the necessary power and right to assess the net proceeds of any mines or mining claim pursuant to the wholly null and void provisions of Chapter 181, of the Montana Session Laws of 1959.